Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-26 and Figs. 3 and 4 in the reply filed on 3-17-2022 is acknowledged. However, claim(s) 9, 11, 12, is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. To clarify, the previous restriction requirement was requesting the Applicant to elect among claims 1-26 and corresponding figures. Elected species to not appear to have the claimed concave and zig-zag areas. Election was made without traverse in the reply filed on 3-17-2022.
Response to Arguments
Applicant's arguments filed 9-4-2022 have been fully considered but they are not persuasive. Claim 23 is still anticipated by Kim as Figure 1 teaches the bridge and connection portion in different layers.
Claims incorporating previously indicated allowable subject matter are allowed as well as their dependent claims rejoined. Double patenting rejection is withdrawn as overcome by amendment. 
As always, the Examiner encourages the Applicant to initiate an Applicant interview to clarify ambiguities in claim interpretation.  Examiner notes that any omitted arguments not specifically addressed are also traversed and not to be interpreted as an agreement. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated Kim et al. (U.S. App. 2011/0050625).
In regard to claim 23, Kim teaches a touch panel comprising: a first touch electrode comprising a first sub electrode and a second sub electrode spaced apart from the first sub electrode in a first direction (see Fig. 1A, Items 142); a second touch electrode comprising a third sub electrode and a fourth sub electrode disposed in a second direction (see Fig. 1A, Items 122); a first connecting portion extending in the second direction and connecting the third sub electrode and the fourth sub electrode (Item 124 connects 122); and a first bridge connecting the first sub electrode and the second sub electrode and overlapping the third sub electrode (see Figs. 1A and 1B, Item 144 overlaps 122) wherein the first connecting portion and the first bridge are disposed on different layers from each other (see Figs. 1A and 1B where 144 and 124 are in two different layers).
Regarding claim 24, Kim teaches all the limitations of claim 23 above. Kim further teaches a second bridge (leftmost Item 144 in Figs. 1A and 1B) connecting the first sub electrode and the second sub electrode, the second bridge overlapping with the fourth sub electrode (see Fig. 1A where 144 overlaps 122).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. App. 2011/0050625) in view of in view of Han et al. (U.S. App. 2015/0062062).
Regarding claim 25, Kim teaches all the limitations of claim 23 above. Kim is not relied upon to teach a third touch electrode extending in the second direction and spaced apart from the second sub electrode in the first direction.
However, Han teaches a third touch electrode extending in the second direction and spaced apart from the second sub electrode in the first direction (see Figs. 7 and 8 Item 114).
It would have been obvious to a person of ordinary skill in the art to modify the electrodes of Kim to include that of Han for detecting the touch of pen and finger with a smaller device (see Para. 9).
	Regarding claim 26, Kim and Han teach all the limitations of claim 25. Kim further teaches a fifth sub electrode spaced apart from the touch electrode in the first direction (see Figs. 1A-3 repeating the electrode pattern); and a third bridge (see Figs. 1A-3 Item 124 is duplicated in the electrode matrix) the third bridge overlapping (see Figs. 1A, and 1B bridge overlaps electrodes).
	Kim is not relied upon to teach the touch electrode is the third touch electrode and connecting the second sub electrode and the fifth sub electrode, the third bridge bypassing with the third electrode.
	However, Han teaches touch electrode is the third touch electrode and connecting the second sub electrode and the fifth sub electrode, the third bridge bypassing with the third electrode (see Figs. 7 and 8 dotted line is bridge connecting electrodes).
It would have been obvious to a person of ordinary skill in the art to modify the electrodes of Kim to include that of Han for detecting the touch of pen and finger with a smaller device (see Para. 9).
Allowable Subject Matter
Claims 1-20 and 22 are allowed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2625